               Case 2:20-cv-01101-ER Document 5 Filed 08/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINCHELLA HOWARD,                             :
    Plaintiff,                                :
                                              :
          v.                                  :       CIVIL ACTION NO. 20-CV-1101
                                              :
EINSTEIN HOSPITAL, et al.,                    :
     Defendants.                              :

                                             ORDER

          AND NOW, this 10th day of August, 2020, upon consideration of Plaintiff Winchella

Howard’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Complaint (ECF No.

2) it is ORDERED that:

          1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

          2.     The Complaint is DEEMED filed.

          3.     The Clerk of Court is DIRECTED to correct the spelling of Defendant Jonathan

Houton to reflect that the proper spelling of his last name is Houlon and to correct the spelling of

Defendant Einsten Hospital to reflect that the proper Defendant is Albert Einstein Medical

Center.

          4.     The Complaint is DISMISSED WITH PREJUDICE for the reasons in the

Court’s Memorandum.

          5.     The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:

                                              _/s/ Eduardo C. Robreno________
                                              EDUARDO C. ROBRENO, J.
